Heffernan, J. (dissenting).
I dissent and vote to affirm the order of the Special Term.
The opinion of the learned justice in the court below (156 Mise. 236) is so clear, comprehensive and convincing that little further need be said on the subject.
To award joint custody of this infant to both parents is but an idle gesture. To do so simply means that the father is put in a position of complete control. To expect us to believe that the mother would be permitted to exercise even a semblance of custody or control under such an arrangement imposes too much upon our credulity. This crippled mother, for years racked on a bed of pain, is neither physically nor mentally able to assert her rights against a dominating husband. To say that he is a religious fanatic is only part of the truth. Not only is he an ardent disciple of the Megiddo teachings but he is obsessed with them. We are not to be understood as frowning upon his religious belief or questioning in the slightest degree his right to worship in accordance with the dictates of his conscience. We have no word of criticism or condemnation of any religion, however false it may appear to us, that has brought *157one bit of happiness to a human soul. Where, however, it is sought to use the tenets of any creed to the detriment, annoyance or distress of another then a court of equity will not hesitate to interfere. In the instant case the husband has not only imposed his will upon his wife and child but he has converted his home into a Megiddo Mission. In that home the relator is a stranger, recognized as neither wife nor mother, living out her days of pain under the prying eyes of members of a fanatical cult. The record in this case is replete with proof that the unity and sanctity of the home, which, in our opinion, should be the objective of any creed, are destroyed and family ties are sundered and broken. To free herself and her child from the abnormal practices of an alien faith, imposed upon them by appellant, relator has appealed to the conscience of the Supreme Court. That plea should not go unanswered.
To modify the order appealed from, as suggested in the prevailing opinion, is from a practical standpoint equivalent to its reversal. The appellant, fortified by a determination of this court, occupies a dominant position. Thus armed he is made the master of the ship. Under such circumstances who is so blind as to be unable to visualize the pitiful plight of relator?
Order modified in accordance with opinion, and as so modified affirmed, without costs.